Rugg, C.J.
The deceased employee received first and second degree burns on his hand, arising out of and in the course of his employment, on September 30, 1921. He returned to work on October 20, 1921, and continued until December 31, 1921. He died on January 6, 1922, of facial erysipelas and chronic myocarditis. It is not here contended that the employee was not entitled to compensation under the act for the injury of September 30, 1921. The single member and the Industrial Accident Board on review have found that there was no causal connection between the injury and the death. This was a pure question of fact. It is manifest from the report of the evidence that a finding of such causal connection was not required. There was ample evidence to support the finding made. It cannot be reviewed. It must stand as final under the authority of numerous decisions. Pigeon’s Case, 216 Mass. 51. Pass’s Case, 232 Mass. *447515, and cases there collected. Chisholm’s Case, 238 Mass. 412, 419. The same is true of the finding denying the claim for double compensation.

Decree affirmed.